Magruder, J.,
delivered the opinion of this court.
These appeals, placing before us the same record, and presenting the same point, will be considered together.
The appellee sued out of Anne Arundel county court, a writ of replevin against Welch, who appeared to the suits, and moved the court to quash the writ, for the reasons assigned. The motion was overruled, and from the order overruling the motion the appeal is taken in both cases. It is quite unnecessary to state what were the the reasons assigned for this motion, as it is the opinion of this court, an appeal from such an order, cannot be entertained, at this time, by the court. It was but, an interlocutory order, from which the appeal will not lie. “ No appeal can be prosecuted to this court, until a decision has been had in the court below, which is so far final, as to settle and conclude the rights involved in the action, or denying to the party the means of further prosecuting or defending .the suit.” — “When the proceedings below shall be terminated, an appeal will then lie, and all the errors of the court below, in the progress of the cause, will be proper subjects for complaint of the party, and for the correction of this court.” So said the court, in Boteler and Belt vs. The State, 7 G. and J., 109.
If the cases were properly before us, we should not hesitate to affirm them.
APPEALS DISMISSED.